Case: 13-50837      Document: 00512651208         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50837                            June 3, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MANUEL LIRA FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-21-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Juan Manuel Lira Flores appeals from the 57-month within-guidelines
sentence imposed by the district court following his guilty plea conviction for
illegal reentry into the United States after deportation in violation of 8 U.S.C.
§ 1326. He argues that the sentence is unreasonable because it is greater than
necessary to achieve the goals set forth in 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50837      Document: 00512651208   Page: 2    Date Filed: 06/03/2014


                                 No. 13-50837

      We review Lira Flores’s challenge to his sentence under an abuse of
discretion standard, taking into account the totality of the circumstances. See
Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Mondragon-
Santiago, 564 F.3d 357, 360 (5th Cir. 2009). Because the sentence was within
the advisory guidelines imprisonment range, we afford the sentence a
presumption of substantive reasonableness. United States v. Tuma, 738 F.3d
681, 695 (5th Cir. 2013). Lira Flores asserts that the sentence imposed was
greater than necessary because the illegal-reentry guideline lacks an empirical
basis, his criminal history was effectively double-counted, his crime of
conviction was a type of international trespass, and the guidelines range failed
to reflect his personal history and circumstances.        He has not made the
showing necessary to overcome the presumption of reasonableness afforded his
sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The
record reflects that the district court considered Lira Flores’s mitigation
arguments and ultimately concluded that a sentence at the top of the
applicable guidelines range was appropriate based on the circumstances of the
case and the § 3553(a) factors. The fact that we might reasonably conclude
“that a different sentence was appropriate is insufficient to justify reversal.”
Gall, 552 U.S. at 51.
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2